DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-7) in the reply filed on 04/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3480661 in view of Iwasaki et al. (US PGP 2015/0086917) in view of Matsuo et al. (US PGP 2018/0275540).
EP ‘661 teaches a toner comprising external additives comprising an external additive A comprising an organosilicon polymer fine particle composed of methyltrimethoxysilane ([0136-147]) having particle sizes of between 20 and 90 nm (see Table 1, note the particle sizes of Silicone Particles A, B and C).  EP ‘661 teaches a similar production method wherein the external additive particles and toner mother particles are mixed with a high speed mixer.  EP ‘661 does not, however, teach an attachment3 index, penetration depth or protrusion height of the particles.  However, EP ‘661 does teach the same amount of the Silicone Particles A, B and C utilized by the Applciant in the inventive examples (0.5 parts based on 100 parts of the toner) and would therefore be expected to inherently possess a coverage ratio within the range recited by the Applicant in pending claim 2 (see Table 1 of EP ‘661 and Table 2 fo the instant specification).  As the organosilicon polymer, EP ‘661 teaches an organosilicon polymer formed from methyltrimethoxysilane, which is the same material used by the Applicant and would therefore be expected to read on the Applicant’s claims 4-7 as it would inherently possess the same properties.  The method of obtaining said particles in EP ‘661 ([0136-147]) is largely similar to that employed by the Applicant ([0091-95] and the particles of EP ‘661 would therefore be expected to inherently possess the properties recited by the Applicant in pending claims 4-7.  The method of attaching the organosilicon external additives of EP ‘661 does, however, differ from the method employed by the Applicant in that no heat treatment step is performed.  Based on this it et al. and would have been an obvious modification to procedure of EP ‘661 that would have inherently led to these properties as recited in pending claim 1.
	Matsuo teaches a toner comprising a toner particle and inorganic fine particles present on the surface of the toner particles (Abstract).  Matsuo further teaches that the method producing the toner includes carrying out the external addition of the inorganic fine particles to the surface of the toner particles and then executing a heat treatment ([0086]).  The method of adding the inorganic fine particles is the same taught by EP ‘661 wherein the toner particles and inorganic fine particles are subjected to high-speed stirring in a mixer ([0086]).  The heat treatment step is taught to bring about a thermal immobilization or fixing of the inorganic fine particles to the toner particle surface ([0088]).  The Applicant’s specification (namely Table 2) demonstrate that the factors affecting the attachment index, penetration depth and protrusion height properties recited in pending claim 1 are the type, amount, mixing treatment and presence of a heating treatment of the inorganic fine particles.  As such, performing the heating treatment of Matuso on the toner particles of EP ‘661 would be expected to inherently produce values for the attachment index, penetration depth and protrusion height properties recited in pending claim 1.  As Matsuo teaches that the heat treatment step is taught to bring about a thermal immobilization or fixing of the inorganic fine particles to the toner particle surface it would have been obvious to any person of ordinary skill in et al. in the production method of the toners of EP ‘661.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        04/21/2021